DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the floating seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Regarding claim 1, BE’549 (BE1014549) discloses a method of using a floating seal assembly (the seal assembly 1 as seen in fig 4, etc., which is considered floating as there is no locking ring, and as Fig. 4 shows such a seal assembly being used) comprising:
placing the seal assembly (placing 1, fig 3 same as fig 4) in a bore of a first structure (the bore in the first structure 3, fig 3 same as fig 4) having a surface defining the bore (the circumferential surface of the bore of 3, fig 3 same as fig 4) so that the seal assembly seals against the surface of the bore (9 in the bore of 3, shown in fig 3 in sealing contact with the bore), wherein the seal assembly comprises:

a support band (17 as labeled in fig 4 below) comprising a body (the overall body of 17, fig 3 same as fig 4) located within the seal cavity (as seen in fig 3 same as fig 4, as at least part of the body of 17 is located in the seal cavity) a support band comprising a body mechanically engaging the seal element (body of 17 engages 9 in a mechanical engagement by engaging flanges 23 with 9, fig 4 below), said body of the support band comprising a groove (20 as seen in Fig. 4), a contoured surface (as labeled in Fig. 4 below), and a radial lip (as labeled in fig 4 below), wherein the groove comprises a bottom surface and the radial lip extends radially away from the bottom surface of the groove (radial lip is the enlarged portion that projects in both radial directions, thus extends radially away from the bottom surface of the groove) to reduce an opening to the seal cavity (as seen in fig 4 below as it blocks part of the right hand facing opening of the seal cavity);
a first loading spring (as labeled in fig 4 below) located in the seal cavity and biasing against the contoured surface and against the inner interior surface of the second 
a second loading spring (as labeled in Fig 4 below) located in the groove of the support band (as seen in fig 4 below) and biasing against the bottom surface and against the outer interior surface of the first sealing flange (as seen in fig 4 below);
placing a second structure (2, fig 3 same as fig 4) inside the inside bore of the second sealing flange (2 shown placed in the bore of 22, fig 3 same as fig 4).
BE’549 does not explicitly disclose wherein a loading force applied by the first loading spring on the second sealing flange is less than a loading force applied by the second loading spring on the first sealing flange.
However, Balsells ’856 (U.S. Patent # 5992856) teaches a similar floating seal assembly (228 as seen in Fig. 10 which is considered floating as the flexibility of the body allows for radial floating and as it may be axially displaced) including seal body (236) having a first sealing flange (234), a second sealing flange (232), and a seal cavity (246 with 248) with a first loading spring (244 as seen in Fig. 10) and a second loading spring (242, fig 10) located on  a support band (240, fig 10), and the second loading spring biasing against a bottom surface of the support band and against an outer interior surface of the first sealing flange (as seen in fig 10 as it contacts such parts);and wherein a loading force applied by the first loading spring on the second sealing flange is less than a loading force applied by the second loading spring on the first sealing flange (loading force of 244 on 234 less than that of 242 on 232, fig 10, Col 1, Lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have modified the second loading spring (and thus force applied thereby) of BE ‘549 such that a loading force applied by the first loading spring on the second sealing flange is less than a loading force applied by the second loading spring on the first sealing flange as taught by Balsells ‘856 as such a modification would provide the expected benefit of independent loading forces on the first and second flanges of the seal assembly which results in less wear and a longer seal life (Balsells ‘856 column 1 lines 24-30) and maintain intimate contact between a seal outside diameter and housing sufficient to retain the seal and provide appropriate sealing (Balsells ‘856 column 1 lines 61-67).
The prior art fails to show axial movement of the body relative to the seal element is blocked but radial movement of the body relative to the seal element is not blocked. 

Regarding claim 9, BE’549 discloses a seal assembly comprising:
a seal element comprising a first sealing flange (BE’549 21, fig 4), a second sealing flange (BE’549 - 22, fig 3 same as fig 4), and a center channel section (BE’549 – 13, fig 4), which together define a seal cavity (cavity between 21 and 22 of  BE’549); said first sealing flange (BE’549 21, fig 4) comprising an outer exterior surface and an outer interior surface (fig 4), and said second sealing flange comprising an inner interior surface and an inner exterior surface defining an inside bore (BE’549 - 22, fig 4);
a support band comprising a body located within the seal cavity, said body of the support band comprising a first groove having a bottom surface and a second groove 
a second loading spring located in the first groove of the support band and biasing against the slanted surface of the bottom surface and against the outer interior surface of the first sealing flange (BE’549 spring  biasing, fig 4 below). 
BE’549 does not explicitly disclose wherein said first loading spring and said second loading spring have different spring force values on the second sealing flange and the first sealing flange, respectively, to produce different sealing forces at the second sealing flange and the first sealing flange. 
However, Balsells ’856 teaches a similar seal assembly (228 as seen in Fig. 10) including seal body (236) having a first sealing flange (234), a second sealing flange (232), and a seal cavity (246 with 248) with a first loading spring (244 as seen in Fig. 10) and a second loading spring (242, fig 10) located on  a support band (240, fig 10), and the second loading spring biasing against a bottom surface of the support band and against an outer interior surface of the first sealing flange (as seen in fig 10 as it contacts such parts);and wherein said first loading spring and said second loading spring have different spring force values on the second sealing flange and the first sealing flange, respectively, to produce different sealing forces at the second sealing flange and the first sealing flange (loading force of 244 on 234 less than that of 242 on 232, fig 10, Col 1, Lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have modified the second loading spring (and thus force applied thereby) of BE ‘549 such that a loading force applied by the first loading spring on the second sealing flange is less than a loading force applied by the second loading spring on the first sealing flange as taught by Balsells ‘856 as such a modification would provide the expected benefit of independent loading forces on the first and second flanges of the seal assembly which results in less wear and a longer seal life (Balsells ‘856 column 1 lines 24-30) and maintain intimate contact between a seal outside diameter and housing sufficient to retain the seal and provide appropriate sealing (Balsells ‘856 column 1 lines 61-67).
BE’549 does not disclose a support band comprising a mechanically engaging the first sealing flange of the seal element in a detent engagement (i.e. the specific detent as argued by applicant).
However, Balsells’850 (U.S. Patent # 8544850) teaches a support band comprising a body mechanically engaging the seal element in a detent engagement (50 engages 48.1 in a detent engagement, fig 11).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have modified the support band and the sealing element of BE ‘549 with projection and step that forms a detent engagement as taught by Balsells’850 , as the engaging arrangement of the support band with the seal element of BE’549 is enhanced with the detent arrangement of the support band of Balsells’850, as such a modification would provide the expected benefit of snapping the support band with the seal assembly, to prevent leakage of fluid from the seal assembly.
The combination of BE’549, Balsells’856 and Balsells’850 teaches wherein one of the first loading spring and the second loading spring urges the body of the support band into mechanically engaging the seal element in the detent arrangement (Balsells’856 – 242 urges support band 240 into mechanically engaging the seal element in a detent arrangement as in Balsells’850).
	The prior art fails to show that the contoured surface comprises a slanted section having a shape that differs from the radial lip;
a first loading spring located in the seal cavity, in the second groove, and biasing against the slanted surface of the contoured surface, against the radial lip at a location spaced from the contoured surface, and against the inner interior surface of the second sealing flange; and
the sealing flange extends axially along the lengthwise axis around the support band, including around the radial lip.

Regarding claim 16, BE’549 discloses a floating seal assembly comprising:
a seal element comprising a first sealing flange (BE’549 - 21, fig 4), a second sealing flange (BE’549 - 22, fig 4), and a center channel section, which together define a seal cavity (Balsells cavity between 21 and 22, fig 4); said first sealing flange comprising an outer exterior surface and an outer interior surface, and said second sealing flange comprising an inner interior surface and an inner exterior surface defining an inside bore (BE’549 – surfaces of 21 and 22, fig 4 below);
a support band comprising a body located within the seal cavity and mechanically engaging the first sealing flange of the same element (as seen in fig 4 below), said body 
a second loading spring located in the first groove of the support band and biasing 
against a bottom surface of the first groove and against the outer interior surface of the first sealing flange (BE’549 spring, fig 4 below).
BE’549 does not explicitly disclose wherein said first loading spring and said second loading spring have different spring force values on the second sealing flange and the first sealing flange, respectively, to produce different sealing forces at the second sealing flange and the first sealing flange. 
However, Balsells ’856 teaches a similar floating seal assembly (228 as seen in Fig. 10 which is considered floating as the flexibility of the body allows for radial floating and as it may be axially displaced) including seal body (236) having a first sealing flange (234), a second sealing flange (232), and a seal cavity (246 with 248) with a first loading spring (244 as seen in Fig. 10) and a second loading spring (242, fig 10) located on  a support band (240, fig 10), and the second loading spring biasing against a bottom surface of the support band and against an outer interior surface of the first sealing flange (as seen in fig 10 as it contacts such parts);
and wherein said first loading spring and said second loading spring have different spring force values on the second sealing flange and the first sealing flange, respectively, to produce different sealing forces at the second sealing flange and the first sealing flange (loading force of 244 on 234 less than that of 242 on 232, fig 10, Col 1, Lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have modified the second loading spring (and thus force applied thereby) of BE ‘549 such that a loading force applied by the first loading spring on the second sealing flange is less than a loading force applied by the second loading spring on the first sealing flange as taught by Balsells ‘856 as such a modification would provide the expected benefit of independent loading forces on the first and second flanges of the seal assembly which results in less wear and a longer seal life (Balsells ‘856 column 1 lines 24-30) and maintain intimate contact between a seal outside diameter and housing sufficient to retain the seal and provide appropriate sealing (Balsells ‘856 column 1 lines 61-67).
The combination of BE’549 and Balsells’856 discloses two or more spaced apart lubricating grooves (Balsells’850 grooves by reference number 48, fig 11) or a helix groove located inside the inside bore (inside the inside bore of 48, fig 11) and terminating short of an end edge of the second sealing flange (BE’549 – end edge of 22, fig 4), said end edge of the second sealing flange located opposite the center channel section (BE’549 - fig 4 below).
The combination of BE’549 and Balsells’856 does not disclose wherein a cross-sectional area of the spaced apart lubricating grooves or the helix groove decreasing moving toward the end edge.
However, Donovan (U.S. PG Pub # 20110204579) teaches wherein a cross-sectional area of the spaced apart lubricating grooves or the helix groove decreasing moving toward the end edge (figure 3 – grooves in region 76 have decreasing cross-sectional area, Para [0029]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the lubricating grooves of Donovan with the seal element of BE’549 to facilitate returning of lubricant from the grooves back into the lubricant side of the seal element as such modification would provide the expected benefit of leakage prevention and better sealing function.
	Prior art fails to show a first loading spring located in the second groove and biasing against the contoured surface, against the radial lip, and against the inner interior surface of the second sealing flange; 
the second groove and the first groove have different groove geometries.


    PNG
    media_image1.png
    805
    673
    media_image1.png
    Greyscale

Regarding claim 9, Dilmaghanian (U.S. Patent # 10520092) discloses a seal assembly comprising:
 122, fig 17), a second sealing flange (Dilmaghanian - 120, fig 17), and a center channel section (Dilmaghanian – 318, fig 17), which together define a seal cavity (cavity between 122 and 120 of  Dilmaghanian); said first sealing flange (Dilmaghanian 122, fig 17) comprising an outer exterior surface and an outer interior surface (fig 17), and said second sealing flange comprising an inner interior surface and an inner exterior surface defining an inside bore (Dilmaghanian - 120, fig 17);
a support band comprising a body located within the seal cavity spaced form the second sealing flange, said body of the support band comprising a first groove having a bottom surface, a contoured surface, and a radial lip, wherein the radial lip extends radially away from a planar section of the contoured surface to reduce an opening to the seal cavity and the contoured section comprises a slanted section having a shape that differs from the radial lip (Dilmaghanian - fig 17 below, radial lip is the enlarged portion that projects in both radial directions, thus extends radially away from the bottom surface of the groove);
a first loading spring located in the seal cavity and biasing against the contoured surface and against the inner interior surface of the second sealing flange (Dilmaghanian fig 17 below); and
a second loading spring located in the first groove of the support band and biasing against the bottom surface and against the outer interior surface of the first sealing flange (Dilmaghanian spring  biasing, fig 17 below).

Dilmaghanian does not explicitly disclose wherein said first loading spring and said second loading spring have different spring force values on the second sealing flange and the first sealing flange, respectively, to produce different sealing forces at the second sealing flange and the first sealing flange. 
However, Balsells ’856 teaches a similar seal assembly (228 as seen in Fig. 10) including seal body (236) having a first sealing flange (234), a second sealing flange (232), and a seal cavity (246 with 248) with a first loading spring (244 as seen in Fig. 10) and a second loading spring (242, fig 10) located on  a support band (240, fig 10), and the second loading spring biasing against a bottom surface of the support band and against an outer interior surface of the first sealing flange (as seen in fig 10 as it contacts such parts);and wherein said first loading spring and said second loading spring have different spring force values on the second sealing flange and the first sealing flange, respectively, to produce different sealing forces at the second sealing flange and the first sealing flange (loading force of 244 on 234 less than that of 242 on 232, fig 10, Col 1, Lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have modified the second loading spring (and thus force applied thereby) of Dilmaghanian such that a loading force applied by the first loading spring on the second sealing flange is less than a loading force applied by the second loading spring on the first sealing flange as taught by Balsells ‘856 as such a modification would provide the expected benefit of independent loading forces on the first and second flanges of the seal assembly which results in less wear and a longer seal life (Balsells ‘856 column 1 lines 24-30) and maintain intimate contact between a seal 
Dilmaghanian does not disclose a support band comprising a mechanically engaging the seal element in a detent engagement (i.e. the specific detent as argued by applicant).
However, Balsells’850 teaches a support band comprising a body mechanically engaging the seal element in a detent engagement (50 engages 48.1 in a detent engagement, fig 11).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have modified the support band and the sealing element of Dilmaghanian with projection and step that forms a detent engagement as taught by Balsells’850 , as the engaging arrangement of the support band with the seal element of Dilmaghanian is enhanced with the detent arrangement of the support band of Balsells’850, as such a modification would provide the expected benefit of snapping the support band with the seal assembly, to prevent leakage of fluid from the seal assembly.
The combination of Dilmaghanian, Balsells’856 and Balsells’850 teaches wherein one of the first loading spring and the second loading spring urges the body of the support band into mechanically engaging the seal element in the detent arrangement (Balsells’856 – 242 urges support band 240 into mechanically engaging the seal element in a detent arrangement as in Balsells’850).
Prior art fails to show a first loading spring located in the seal cavity, in the second groove, and biasing against the slanted surface of the contoured surface, against the radial lip at a location spaced from the contoured surface, and against the inner interior surface of the second sealing flange; and
the sealing flange extends axially along the lengthwise axis around the support band, including around the radial lip.



    PNG
    media_image2.png
    955
    719
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached at 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675